   Case 21-10269-ABA             Doc 427      Filed 05/06/21 Entered 05/06/21 13:07:55                       Desc Main
                                             Document      Page 1 of 4




    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
                                                                                     Order Filed on May 6, 2021
    Caption in Compliance with D.N.J. LBR 9004-1(b)                                  by Clerk
    COLE SCHOTZ P.C.                                                                 U.S. Bankruptcy Court
                                                                                     District of New Jersey
    Court Plaza North
    25 Main Street
    P.O. Box 800
    Hackensack, New Jersey 07602-0800
    Michael D. Sirota (msirota@coleschotz.com)
    Felice R. Yudkin (fyudkin@coleschotz.com)
    Jacob S. Frumkin (jfrumkin@coleschotz.com)
    Matteo Percontino (mpercontino@coleschotz.com)
    Rebecca W. Hollander (rhollander@coleschotz.com)
    (201) 489-3000
    (201) 489-1536 Facsimile

    Attorneys for Debtors                                               Chapter 11
    and Debtors in Possession
    In re:                                                              Case No. 21-10269 (ABA)

    CHRISTOPHER & BANKS CORPORATION,                                    Jointly Administered
    et al.,
                                                                        Hearing Date and Time:
                                                   1
                                        Debtors.                        May 4, 2021 at 10:00 a.m. (EST)


                               ORDER GRANTING DEBTORS’ MOTION
                             TO AUTHORIZE CHANGE OF CASE CAPTION

        The relief set forth on the following pages, numbered two (2) through five (5), is hereby
    ORDERED.



DATED: May 6, 2021




             1
              The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
    number, as applicable, are as follows: Christopher & Banks Corporation (5422), Christopher & Banks, Inc. (1237),
    and Christopher & Banks Company (2506). The Debtors’ corporate headquarters is located at 2400 Xenium Lane
    North, Plymouth, Minnesota 55441.



    61893/0001-40341478v1
Case 21-10269-ABA                Doc 427      Filed 05/06/21 Entered 05/06/21 13:07:55                      Desc Main
                                             Document      Page 2 of 4



 Page (3)
 Debtors:                      CHRISTOPHER & BANKS CORPORATION, et al.
 Case No.                      21-10269 (ABA)
 Caption of Order:             ORDER GRANTING DEBTORS’ MOTION TO AUTHORIZE
                               CHANGE OF CASE CAPTION



           Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of an order pursuant to section 105(a) of the

 Bankruptcy Code; Bankruptcy Rules 1005, 2002(m), and 2002(n); and Local Rule 9004-1(a),

 authorizing the Debtors to change the case captions used in the Chapter 11 Cases; and due and

 proper notice of the Motion having been given; and it appearing that no other or further notice of

 the Motion is required; and the Court having jurisdiction to decide the Motion and grant the

 relief requested therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Standing

 Order of Reference to the Bankruptcy Court Under Title 11 of the United States District Court

 for the District of New Jersey, entered on July 23, 1984, and amended on September 18, 2012

 (Simandle, C.J.); and it appearing that this is a core proceeding pursuant to 28 U.S.C. §

 157(b)(2); and it appearing that venue of this proceeding and the Motion is proper pursuant to 28

 U.S.C. §§ 1408 and 1409; and after due deliberation and sufficient cause appearing therefor,

           IT IS HEREBY ORDERED THAT:

           1.         The Clerk of the Court is authorized and directed to make a docket entry in case

 number 21-10269 (ABA) as soon as possible that states substantially as follows: “An order has

 been entered in this case directing that the caption of this case be changed, in accordance with

 the corporate name change of Christopher & Banks Corporation to CB Wind-Down



           2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Motion.



 61893/0001-40341478v1
Case 21-10269-ABA           Doc 427     Filed 05/06/21 Entered 05/06/21 13:07:55             Desc Main
                                       Document      Page 3 of 4



 Page (4)
 Debtors:                 CHRISTOPHER & BANKS CORPORATION, et al.
 Case No.                 21-10269 (ABA)
 Caption of Order:        ORDER GRANTING DEBTORS’ MOTION TO AUTHORIZE
                          CHANGE OF CASE CAPTION



 Corporation.” In addition, the Clerk of the Court is authorized and directed to modify the docket

 of case number 21-10269 (ABA) with the Debtor’s new name as soon as possible.

          2.       Effective as of the date hereof, the new caption of the jointly administered

 Chapter 11 Cases shall read as follows:

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


 In re:                                                 Chapter 11

 CB WIND-DOWN CORPORATION, et al.,                      Case No. 21-10269 (ABA)

                                  Debtors.1             Jointly Administered


          FN1: The Debtors in these chapter 11 cases and the last four digits of each Debtor’s
          federal tax identification number, as applicable, are as follows: CB Wind-Down
          Corporation (f/k/a Christopher & Banks Corporation) (5422), CB Wind-Down, Inc. (f/k/a
          Christopher & Banks, Inc.) (1237), and CB Wind-Down Company, Inc. (f/k/a
          Christopher & Banks Company) (2506).

          3.       The Clerk of the Court is authorized and directed to make a docket entry in case

 number 21-10268 (ABA) as soon as possible that states substantially as follows: “An order has

 been entered in this case directing that the caption of this case be changed, in accordance with

 the corporate name change of “Christopher & Banks Inc. to CB Wind-Down, Inc.” In addition,

 the Clerk of the Court is authorized and directed to modify the docket of case number 21-10268

 (ABA) with the Debtor’s new name as soon as possible.




 61893/0001-40341478v1
Case 21-10269-ABA           Doc 427     Filed 05/06/21 Entered 05/06/21 13:07:55              Desc Main
                                       Document      Page 4 of 4



 Page (5)
 Debtors:                 CHRISTOPHER & BANKS CORPORATION, et al.
 Case No.                 21-10269 (ABA)
 Caption of Order:        ORDER GRANTING DEBTORS’ MOTION TO AUTHORIZE
                          CHANGE OF CASE CAPTION



          4.       The Clerk of the Court is authorized and directed to make a docket entry in case

 number 21-10270 (ABA) as soon as possible that states substantially as follows: “An order has

 been entered in this case directing that the caption of this case be changed, in accordance with

 the corporate name change of Christopher & Banks Company to CB Wind-Down Company,

 Inc.” In addition, the Clerk of the Court is authorized and directed to modify the docket of case

 number 21-10270 (ABA) with the Debtor’s new name as soon as possible.

          5.       The Debtors are authorized and empowered to take all actions necessary to

 implement the relief granted in this Order.

          6.       The Court shall retain jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




 61893/0001-40341478v1
